Citation Nr: 0118750	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  01-04 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for a urinary tract 
disorder.  

5.  Entitlement to service connection for sarcoidosis.  

6.  Entitlement to service connection for a nose scar.  

7.  Entitlement to service connection for a throat scar.  

8.  Entitlement to service connection for a chest scar.



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from May 1971 to 
August 1980.  

This appeal arises out of a November 2000 rating action 
denying the benefits sought on appeal.  The veteran expressed 
his disagreement with this action in December 2000, and after 
a statement of the case was issued, he perfected his appeal 
in April 2001, upon the receipt at the RO of a VA Form 9 
(Appeal to Board of Veterans' Appeals).  The case was 
subsequently forwarded to the Board of Veterans' Appeals 
(Board) in Washington, DC.  


REMAND

As an initial matter, the Board observes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  As the veteran remarked in his 
substantive appeal, this law redefines the obligations of VA 
with respect to the duty to assist.  It also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Further, it eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  Since this change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date, it is applicable to this case.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The record shows that after the veteran submitted his 
application for benefits, the RO contacted him by letter in 
March 2000, regarding the evidence he should submit in order 
make his claims well grounded.  This, the RO explained, would 
then permit it to assist in the claims' development.  As 
stated above, this requirement to submit a well grounded 
claim has been eliminated by the passage of the Veterans 
Claims Assistance Act of 2000.  It appears, however, that the 
RO has not considered the veteran's claims in light of this 
change in the law, and indeed, the RO has cited to former 
regulations regarding well grounded claims in its January 
2001 statement of the case.  

In this regard, the Board does observe that there is evidence 
that the RO contacted the veteran telephonically to inquire 
whether he had any additional private medical records he 
wished to submit.  Although the veteran replied in the 
negative, a review of the records the veteran did submit 
makes it clear that the evidence is incomplete.  (For 
example, the only record associated with the file of one 
physician the veteran claimed to have treated him between 
1988 and 1999, is an undated document that refers to the a 
planned removal of a cast and pin.  Obviously, there must be 
other records that refer to what was placed in a cast, and 
the nature of the injury for which this cast was applied.)  
Accordingly, it will be necessary to return this case to the 
RO so that it may apply the provisions of the VCAA as they 
relate to the obligation to assist the veteran.  

As to other specific development necessary in this appeal, 
the Board observes that by all appearances, it is the veteran 
who has supplied the copies of the service medical records 
considered in this case.  Although these appear to be 
complete, (given the quantity and the period of time they 
cover), because they did not come from any official source, 
there is some doubt as to whether they are complete.  As 
such, a request to the National Personnel Records Center for 
the veteran's service medical records would be appropriate. 

Regarding the veteran's particular claims, a review of the 
service medical records that are associated with the claims 
file show numerous bilateral knee complaints over a period of 
years.  These complaints were generally attributed to 
chondromalacia.  Although the post service medical records 
primarily show treatment for a left patella fracture that 
apparently occurred in the late 1980's, an April 2000 record 
did include a diagnosis of bilateral knee osteoarthritis.  In 
view of the veteran's in-service bilateral knee complaints, 
additional investigation regarding the nature and etiology of 
any current right and/or left knee disability is warranted.  

Concerning the veteran's claim regarding a urinary tract 
disorder, his service medical records reflect numerous 
episodes of treatment for urinary tract infections and 
urethritis between 1974 and 1979.  The post service medical 
records the veteran provided show treatment for urethritis in 
1994, and a urethral stricture in May 2000.  Like the 
veteran's knee disabilities, given this evidence of in-
service complaints and the presence of a current disability 
regarding the genitourinary system, further development 
should be undertaken to determine if any relationship exists 
between these findings.  

As to the scars for which service connection is sought, the 
veteran's service medical records do not reflect any findings 
regarding them.  They do show, however, that he was treated 
for burns to the face and chest in 1973.  In light of this, 
and because the obligations of the VCAA require an 
examination to be conducted when the evidence shows the 
presence of a current disability and indicates that the 
disability may be associated with service, the veteran should 
be examined determine whether the scars for which service 
connection is sought, may be related to the veteran's in-
service burns, or otherwise to service.  

With respect to the veteran's claim concerning sarcoidosis, 
the medical records from the veteran's period of active 
service that are currently associated with the claim, do not 
reflect any diagnosis of this disorder.  In fact, the only 
medical record showing the diagnosis of this disability is 
the report of an examination that was apparently conducted in 
connection with the veteran's military reserve obligations, 
following the veteran's period of active service.  That 
document, dated in October 1981, simply notes the presence of 
"Sarcoidosis, treated with perodoxine and cortisone, no 
limitations."  

Significantly, sarcoidosis is among those disabilities for 
which service connection may be presumed if it is manifest to 
a 10 percent degree of disability within one year of a 
claimant's separation from service.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. § § 3.307, 3.309 
(2000).  Obviously, October 1981 is 14 months after the 
veteran's separation from service, and on this evidence the 
presumption of service connection would not be triggered.  At 
the same time, however, it would appear that this could not 
have been the initial diagnosis of this disability, since the 
veteran was already receiving treatment for it.  That 
suggests that there may be earlier records of treatment, 
which if obtained, could show that the criteria for presuming 
service connection for this disability were met.  Prior to 
entering a decision on this question, additional development 
in this regard should be undertaken.  

Concerning the veteran's claim for service connection for 
PTSD, in an August 2000 statement he indicated that he 
suffers from depression, anxiety, panic attacks and sleep 
impairment which he believes to be due to PTSD.  The Board 
notes that these symptoms are among those considered when 
evaluating the impairment caused by PTSD.  (See 38 C.F.R. 
Diagnostic Code 9411.)  Further, the veteran has submitted 
some evidence that suggests he was involved in a stressful 
event in service, when the air base to which he was assigned 
in Thailand was attacked in 1972.  Although the veteran has 
not submitted any medical record reflecting a diagnosis of 
PTSD, given the complaints he described, the events he 
apparently experienced in service, and the requirements of 
the VCAA, a psychiatric examination of him would be useful 
before entering a final determination.  

For the reasons set forth above, this case is being returned 
to the RO for the following:

1.  The RO should contact the appropriate agency, 
including the National Personnel Records Center, 
and attempt to obtain a complete set of the 
veteran's service medical records.  

2.  The RO should ask the veteran to identify those 
places at which he has received any treatment for 
the claimed disabilities since service.  After 
obtaining any appropriate authorization, the RO 
should attempt to obtain and associate with the 
claims file, the records of the identified 
treatment.

3.  Next, the veteran should be scheduled for VA 
examinations, the purpose of which is to determine 
the nature and etiology of any right and left knee 
disabilities, any urinary tract disability, 
sarcoidosis, and scars on the veteran's nose, 
throat, and chest.  The veteran should also undergo 
a psychiatric examination to determine whether the 
complete record supports a diagnosis of PTSD.  

Regarding any current knee disabilities, the 
examiner should set forth an opinion as to the 
etiology of any such disability.  It would be 
particularly useful, if this opinion were phrased 
in terms of whether it is likely, unlikely or at 
least as likely as not, that any current impairment 
is etiologically related to the veteran's knee 
complaints in service. 

Similarly, an opinion should be provided as to the 
etiology of any current urinary tract disability, 
and whether it is likely, unlikely or at least as 
likely as not, that any current disorder is related 
to the urinary tract complaints and findings noted 
in service.  

Regarding that portion of the examination that 
addresses sarcoidosis, the examiner should state 
whether that disability is present, and if so, 
whether it is at least as likely as not that its 
onset occurred during service, or within one year 
of the veteran's discharge from service in August 
1980.  

The individual who examines the veteran for scars 
should describe, to the extent possible, the cause 
of these scars and whether they may be related to 
any first degree burns the veteran sustained in 
service.  As with the other opinions requested, it 
would be particularly useful if this opinion was 
phrased in terms of whether it is likely, unlikely 
or at least as likely as not that any current scar 
is related to any events from service.  

If the veteran is found to have PTSD, the examining 
physician should describe the manner in which all 
criteria set forth in DSM-IV are met, and 
particularly express whether the veteran's claimed 
stressor(s) from his military service are 
etiologically related to any current PTSD.  In this 
regard, the examining physician should specifically 
identify which stressor(s) are linked to any 
diagnosed PTSD.  

All tests deemed necessary by those examining the 
veteran must be conducted, and any additional 
consultations deemed necessary should be 
accomplished.  The clinical findings and reasoning 
which form the basis of the opinions requested 
should be clearly set forth.  The claims folder and 
a copy of this Remand must be made available to the 
examiners prior to the examination in order that 
they may review pertinent aspects of the veteran's 
service and medical history.  A notation to the 
effect that this record review took place should be 
included in the examination reports provided.

4.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of this law, the RO should refer to any 
pertinent guidance that is provided by the 
Department, including, General Counsel precedent 
opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.

5.  Thereafter, the RO should enter its decision 
concerning the veteran's service connection claims.  
If any decision remains adverse to the veteran, he 
should be provided a supplemental statement of the 
case, which must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue(s) as may then remain on appeal.  After a 
reasonable period of time in which to respond has 
been provided, the case should be returned to the 
Board for further review. 

Although no further action by the veteran is necessary, until 
otherwise informed, he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet.App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


